Citation Nr: 1724754	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2015, the Board remanded the matter for further development of the evidence.  That has been accomplished to the extent possible, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2015, the Veteran and his spouse testified at a hearing before a Veterans Law Judge (VLJ).  The Veteran's claims file contains a transcript of that hearing.  
However, the VLJ who conducted that hearing and signed the September 2015 remand is no longer available to participate in the Veteran's appeal.  The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim.  However, in an April 2016 letter, the Veteran, through his representative, stated that he did not wish to appear at another Board hearing.  As such, the Board finds that the Veteran has waived his right to an additional hearing and will proceed with adjudication.


FINDINGS OF FACT

1.  The competent evidence establishes that the Veteran's colon cancer does not constitute a respiratory cancer or other cancer specified as being presumptively related to exposure to herbicide agents.  

2.  The Veteran's colon cancer was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for colon cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

	(CONTINUED ON NEXT PAGE)


Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more of active service, and a "malignant tumor" (cancer) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

STRs are negative for complaints, treatment, or diagnosis of colon cancer or any other chronic disorder related to the colon or digestive system.  The Veteran underwent a separation examination in September 1968.  The examiner did not note any health issues.  In addition, the Veteran reportedly described his health as "excellent."  Id. There is also no evidence of a diagnosis of colon cancer and/or neuroendocrine carcinoma until several decades after service.  Such precludes establishing service connection on a direct basis (service onset), a presumptive basis under 3.309, or based on continuity of symptomatology.  The Veteran does not argue the contrary.

Rather, the Veteran contends that his colon cancer is the result of exposure to herbicides during his service in Vietnam.  He argues that his colon cancer, classified as neuroendocrine carcinoma, constitutes a form of respiratory cancer, thereby warranting presumption of service connection under 38 C.F.R. § 3.309.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of 
 service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (f); 38 C.F.R. 
 § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309 (e).  

According to available private treatment records, the Veteran underwent a hemicolectomy in September 2008 and was diagnosed with neuroendocrine carcinoma, high grade.  See September 2008 Surgical Pathology Consultation Report.  The Veteran's private physician determined that the particular type of malignancy diagnosed is rare and aggressive.  See October 7, 2008 private progress note.  

In October 2008, a CT scan revealed two small nonspecific nodules in the Veteran's left lung. See October 13, 2008 private progress note.  A follow-up CT scan showed stable lung nodules, no new lung nodules or masses, and no evidence of a recurrent tumor.  See November and December 2008 private progress notes.  Subsequent CT scans similarly revealed no evidence of recurrent malignancy or metastasis.  See February, May, August, and December 2009 private progress notes; April and September 2010 private progress notes; April, October and December 2011 private progress notes.  However, in December 2011, a colonoscopy revealed a pre-cancerous polyp.  See November 2014 VA primary care note.

A VA Agent Orange (AO) examination took place in February 2012.  See February 2012 VA AO Examination note.  According to the examiner, the Veteran stated that he was not sure if he was involved in spraying or handling of AO, directly sprayed with AO, or exposed to herbicides other than AO.  Id.  However, the Veteran reportedly stated that he "definitely" was in recently sprayed areas and that he ate food or drink that could have been sprayed with AO.  Id.  The examiner concluded that there was no reason to suspect that the Veteran's colon cancer was the result of exposure to AO.  See March 2012 VA letter.  

In a letter dated March 2012, the Veteran stated that, during his AO examination, the doctor stated that his colon cancer was a respiratory cancer.  See March 2012 Statement in Support of Case; see also October 2012 Notice of Disagreement.
Imaging studies performed in October 2012 revealed no evidence of local tumor recurrence or distant metastatic disease.  See October 2012 private progress note.  

In October 2013, the Veteran's private physician determined there was no evidence of recurrent disease.  He stated that there was no way for him to prove that a relationship existed between the Veteran's claimed AO exposure and his colon cancer.  The physician also commented that it is unusual for his malignancy to be seen outside of prior AO exposure.  See October 2013 private oncology progress note.

In July 2015, the Veteran testified at a hearing before the Board.  He stated that, during his AO examination, he was asked if he drank the water in Vietnam.  Id.  The Veteran reportedly stated that he drank water out of a creek.  Id.  The Veteran also reportedly stated that he was told that his cancer was not colon cancer, but a cancer found in the brain or lung, and that it was not hereditary.  Id.

The Veteran underwent a VA examination in November 2015 to determine the etiology of his colon cancer.  According to the examiner, it is less likely as not that the Veteran's colon cancer was incurred in or caused by his active service.  In his report, the examiner reviewed medical literature stating that neuroendocrine cells and neoplasms are distributed widely throughout the body.  Neuroendocrine neoplasms, according to the examiner, are separated into two categories: well-differentiated neuroendocrine tumors (NETs), which follow a generally indolent course with frequently very prolonged survival; and poorly differentiated neuroendocrine carcinomas, which are high-grade carcinomas whose morphology and aggressive clinical behavior resembles small cell carcinoma or large cell neuroendocrine carcinoma of the lung.  The examiner stated that the Veteran was found to have high grade neuroendocrine carcinoma of the colon.  However, the examiner stated that, despite their resemblance to large cell neuroendocrine carcinoma of the lung, neuroendocrine carcinomas that occur outside the lung are considered cancers of the affected organ system and not respiratory cancer regardless of similar morphology and clinical behavior and are not felt to arise from respiratory cancers other than in cases of metastasis.  Further, the examiner determined that there was no evidence of a respiratory source for the Veteran's colon cancer.  The examiner concluded that his colon cancer could not be classified as one of the cancers specified at 38C.F.R. § 3.309(e), including respiratory cancer.

In regard to a possible relationship to AO exposure, the examiner consulted the most recent Institute of Medicines Veterans and Agent Orange Update published in 2012 by the National Academy of Science.  See November 2015 Compensation and Examination note.  According to the examiner, the authors' most recent consensus finding is that there is no evidence of biologic plausibility of an association between exposure to any of chemicals of interest, including AO, and tumors of the colon or rectum and that, overall, the available evidence does not support an association between the chemicals of interest and colorectal cancer.  Based on the medical literature and the Veteran's records, the examiner concluded that the evidence did not support the contention that the Veteran's colon cancer is at least as likely as not incurred in or caused by the Veteran being exposed to herbicide while in service.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for colon cancer.  The Board acknowledges the Veteran's service decorations as sufficient evidence of his service in the Republic of Vietnam during the relevant period under 38 C.F.R. § 3.307(a)(6)(iii).  However, neither colon cancer or neuroendocrine carcinoma are on the list of diseases presumed to be related to exposure to herbicide agents. There is also no competent evidence establishing that the Veteran's colon cancer constitutes a respiratory cancer or other cancer specified under 38 C.F.R. § 3.309 (e).  

The November 2015 examination found that the Veteran's colon cancer was not a respiratory cancer based on medical literature that found neuroendocrine carcinomas occurring outside the lung, absent metastasis, to be cancers of the affected organ despite their similar morphology and clinical behavior to large cell neuroendocrine carcinoma of the lung.  A review of the medical record confirms the examiner's finding of the absence of metastasis.  See November and December 2008 private progress notes; February, May, August, and December 2009 private progress notes; April and September 2010 private progress notes; April, October and December 2011 private progress notes.  Although a December 2011 a colonoscopy revealed pre-cancerous polyp, the Veteran's private physician subsequently found no evidence recurrent disease.  See October 2012 private progress note.  

The Board acknowledges the Veteran's statement he was told by his physicians that his colon cancer was a lung cancer, see March 2012 Statement in Support of Case and October 2012 Notice of Disagreement.  However, there is no competent medical opinion of record stating to that effect.  His private physician only commented in October 2013 that it is unusual for his malignancy to be seen outside of prior AO exposure.  The physician did not make a definitive determination as to whether the colon cancer was a respiratory cancer or other cancer specified under 38 C.F.R. § 3.309 (e).  As such, the presumption does not apply.

Regardless, the Board must also consider the Veteran's service connection claim under general direct service connection regulations, i.e., that colon cancer was due to his presumed exposure to herbicide agents.  See 38 C.F.R. § 3.303.  However, the competent and credible evidence is against the claim.  The examiner November 2015 examiner concluded that the Veteran's colon cancer is less likely that incurred or caused by an in-service injury, event, or illness, including exposure to herbicides.  In his reasoning, the examiner cited a well-respected authority which found insufficient evidence of an association between AO and other chemicals of interest with colorectal cancer. The Board finds this opinion to be well-reasoned and supported.  Put another way, the only competent evidence of record regarding the etiology of the Veteran's colon cancer is the negative nexus opinion of the November 2015 VA examination.

In sum, the only competent evidence of record is uncontroverted in finding that the Veteran's colon cancer is not a respiratory cancer or other cancer specified under 38 C.F.R. § 3.309(e) and, further, is less likely than not related to his active service, including his exposure to herbicides.  Therefore, service connection for colon cancer is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for colon cancer, to include as due to exposure to herbicides, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


